Mb. Justice MacLeauy.
delivered the opinion of the court.
On the 8th of March last a petition was filed in this court, by Manuel del Yalle Atiles, through his attorneys, asking for the issuance of a peremptory mandamus ordering that the *217District Court of Humacao should hear the appeal presented by him, in accordance with law, and, if it seems proper, that an order he issued to said cojirt, that it should show cause why the writ of mandamus which is applied for, should not be issued, and in any event that said court should order.its secretary to forward the appeal, as provided by law, in order that the same may be presented to this court for its final decision.
The rule to show cause was issued on the same day returnable in eight days. The order was issued to the judge of the district court as was proper under the statutes relating to the extraordinary writ of mandamus. Service was made through the post-office as provided by the statutes, and return duly made by the marshal of this court.
In due time answer to the rule to show cause was made and filed in this court by Hon. Charles E. Foote, judge of the District Court of Humacao, in which he rehearses in detail all the proceedings which had been taken in the said district court, and finally making the following statement:
“The defendant in this proceeding does not deny the ground assigned on page 5 of petition, which refers to the fact that this court cannot deny an appeal taken against any of its decisions.
“The question presented as to whether an order is appealable or not, or whether the legal term for taking the appeal has expired or not, are questions which must be presented before the Supreme Court as a basis of a motion requesting the dismissal of an appeal.
“The defendant in this proceeding agrees to this proposition considering that the appeal should not have been presented to the court in the manner in which the same was presented, nor that the same should have been denied, for which reason to-day the court has entered an order annulling that of the 26th of February, 1907, where the appeal taken to the orders of the 9th of January and 9th of February was denied, the court ordering that the appeal should be proceeded with.
‘ ‘ For the reasons given the defendant submits to the consideration of this honorable court the question that^the writ of mandamus should not be issued.
*218“Humacao, P. R., March 16, 1907. — Charles E. Foote, judge of the District Court of the Judicial District of Humacao, P. R. ”
In view of tlie fact that tlie obnoxious order lias been rescinded and tlie appeal allowed by tlie district court tlie peremptory writ of mandamus would be useless and tlie issuance thereof should accordingly be denied.

Denied.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.